PER CURIAM.
We reverse the non-final order on appeal denying Appellant’s motion to quash service of process. The order states that Appellant waived her defense of lack of jurisdiction by filing a pro se motion for enlargement of time to respond to Appellee’s mortgage foreclosure complaint. However, a motion for enlargement of time that does not go to the merits of the case is not “active participation” in the proceedings, and therefore, does not constitute submission to the court’s jurisdiction and waiver of any objection to service of process. See DeGiovanni v. BAG Home Loans Serv., L.P., 83 So.3d 934, 935-36 (Fla. 2d DCA 2012); Byers v. VIA Card Services, N.A., 82 So.3d 1166, 1167-68 (Fla. 4th DCA 2012); Barrios v. Sunshine State Bank, 456 So.2d 590, 590-91 (Fla. 3d DCA 1984).
REVERSED and REMANDED.
LEWIS, C.J., BENTON and MARSTILLER, JJ., concur.